COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Samantha Tianne Erickson v. Lee Robert Erickson

Appellate case number:    01-19-00481-CV

Trial court case number: 2013-10540

Trial court:              308th District Court of Harris County

        Appellant has filed a notice of appeal from the trial court’s June 28, 2019 order modifying
the parent-child relationship. On July 1, 2019, appellant filed an emergency motion requesting that
this Court stay enforcement of the order during her appeal. The motion is denied.
       It is so ORDERED.

Judge’s signature: ___/s/ Sarah B. Landau__
                                Acting individually


Date: __July 5, 2019_____